Supplement Dated June 1, 2010 to Prospectuses Dated May 1, 2010 for Protective Rewards Elite NY Protective Rewards II NY ProtectiveAccess XL NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. We have been advised that, on May 11, 2010, the shareholders of the Universal Institutional Funds, Inc. and the Van Kampen Life Investment Trust approved an Agreement and Plan of Reorganization with respect to each of the Universal Institutional Funds, Inc. and Van Kampen Life Investment Trust portfolios listed below (the “Old Funds”).As such, on June 1, 2010, substantially all of the assets of each of the Old Funds were combined with those of a newly organized mutual fund of the AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (the “New Funds”).As of June 1, 2010, each Sub-Account offered under your Contract that was investing in an Old Fund will instead begin investing in the corresponding New Fund. Listed below are each of the Old Funds and its corresponding New Fund: Old Funds New Funds Van Kampen Life Investment Trust (“LIT”) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Van Kampen LIT Capital Growth Portfolio Invesco Van Kampen V.I. Capital Growth Fund Van Kampen LIT Comstock Portfolio Invesco Van Kampen V.I. Comstock Fund Van Kampen LIT Global Tactical Asset Allocation Portfolio Invesco Van Kampen V.I. Global Tactical Asset Allocation Fund Van Kampen LIT Government Portfolio Invesco Van Kampen V.I. Government Fund Van Kampen LIT Growth and Income Portfolio Invesco Van Kampen V.I. Growth and Income Fund Van Kampen LIT Mid Cap Growth Portfolio Invesco Van Kampen V.I. Mid Cap Growth Fund The Universal Institutional Funds, Inc. (“UIF”) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) UIF Equity and Income Portfolio Invesco Van Kampen V.I. Equity And Income Fund UIF International Growth Equity Portfolio Invesco Van Kampen V.I. International Growth Equity Fund UIF U.S. Mid Cap Value Portfolio Invesco Van Kampen V.I. Mid Cap Value Fund Each New Fund has the same investment objective as its corresponding Old Fund .Each New Fund is advised by Invesco Advisers, Inc.The Invesco Van Kampen V.I. Global Tactical Asset Allocation Fund is subadvised by Invesco Asset Management Deutschland GmbH. The Range of Expenses for the Funds, the Example of Charges, and the fees disclosed in Certain Payments We Receive with Regard to the Funds, as set forth in your prospectus, have not changed as a result of these Fund mergers.
